Order entered January 30, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00930-CR

                        DAVID DEWAYNE WRIGHT JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76080-X

                                           ORDER
       Before the Court is appellant’s January 27, 2017 second motion for an extension of time

to file appellant’s brief. We GRANT appellant’s motion.

       We ORDER appellant to file the brief on or before February 27, 2017. If appellant’s

brief is not filed by February 27, 2017, this appeal will be abated for the trial court to make

findings in accordance with rule of appellate procedure 38.8.

                                                      /s/   LANA MYERS
                                                            JUSTICE